department of the treasury internal_revenue_service release number release date date date uil code person to contact identification_number contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court date dear fe this is a final adverse determination_letter as to the org ’s exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons your exempt status as an organization described in sec_501 is being revoked effective date you did not operate exclusively for exempt purposes as required for an organization to be recognized as exempt pursuant to sec_501 in this regard your primary activities did not accomplish charitable or other exempt purposes as required by sec_1 c - c and more than an insubstantial part of your activities did not further exempt purposes your operations also served private interests more than insubstantially you have consented to this revocation by executing form_6018 consent to proposed action - sec_7428 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter you have already furnished these forms to the irs for ye date and date processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling xxx- or writing to internal_revenue_service taxpayer advocates office tao taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha ramirez director eo examinations form 886-a explanation of items schedule or exhibit no name of taxpayer year ended issue has the org met the requirements to qualify for tax exempt status under sec_501 of the internal_revenue_code facts org was incorporated in july and recognized as a tax exempt_organization under c of the internal_revenue_code in july of in its articles of incorporation org stated this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it is organized under the nonprofit public benefit corporation law for public and charitable purposes the specific purpose of this corporation is to buy distressed real_estate and then to rehabilitate it and sell or lease the real_estate at no profit to individuals who are qualified to receive low cost housing assistance during the year under examination date the organization bought four rental apartment buildings two buildings have four units each one has three units and one has two units through real_estate agents in the city of after evicting the tenants and rehabilitating the properties the organization sold these properties to individuals through real_estate agents per discussions with name the founder and the president of the organization rental apartment units cannot be sold separately and the buyer must purchase the building all together the buyers usually occupy one unit and rent out the remaining other units for rental income per name all four properties sold to low_or_moderate_income buyers but the organization failed confirm the buyer’s financial information to verify that the buyers are qualified as a charitable_class it did not mention the buyers’ income requirement on the contract agreements with the listing real_estate agents to sell the rental apartment building the organization did not provide documentation establishing that the buyers were qualified at low_or_moderate_income name incorporated name abrev is a for profit property management company located in city of name the organization does not have a written contract or agreement with name for services provided by name per name the verbal agreement with name was follows for each property purchased by the organization and managed by name the organization would receive a developer fee good_faith deposit from name name would arrange loans rehabilitate each property and lay out funds related to the rehabilitation and the holding of each property name would collect the rents and would evict tenants when necessary in order to properly rehabilitate each property name would also manage the selling process at close of escrow to the new buyer name would send the organization an invoice for the rehabilitation of each property name stated the organization selected from other companies before choosing name but the organization does not have documentation to prove the selection from other companies name paid org a developer fee averaging dollar_figure per property and total of dollar_figure for the four properties name arranged loans to purchase these properties per the statement from name two department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org ein n year ended date schedule or exhibit no loans borrowed from name in the last quarter of at a interest rate and the other two loans were arranged by name and the organization does not have any details based on the escrow documents the four properties loans borrowed from name name managed the properties by collecting rents and evicting tenants before rehabilitating the properties name sent the rents to the organization and in turn the organization issued a check for the full amount of the rents to name name is responsible for rehabilitating the properties and managing the selling process of these properties upon close of escrow name sent an invoice to the organization including management fees insurance expenses legal fees interest payments utilities and cost associate with the rehabilitation the organization sent all the proceeds from escrow account to name there is no written contract or agreement for services between org and name name billed the interest_expenses rehabilitation fees insurance utilities management fees and all misc expenses at the same amounts as the proceeds from the escrow to the organization upon the escrow closing name is a corporation incorporated in california name has not filed federal_income_tax return for years date and date org is a proxy of name because name is the party who performs these transactions and benefits from these transactions summary of the property transactions addre sec_1 addre sec_2 addre sec_3 addre sec_4 dollar_figure dollar_figure dollar_figure dollar_figure property address purchase_price price sold gross_profit proceeds from escrow invoice from name for rehabilitation management cost by dollar_figure name dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure dollar_figure dollar_figure dollar_figure dollar_figures dollar_figure dollar_figure dollar_figure- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure per the summary of the four properties above name billed to the organization for rehabilitation cost at the amount equal to the proceeds from escrow accounts department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org year ended date ein n law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt_income tax regulation c -1 c states primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose income_tax regulation c -1 c provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation sec_1_503_a_-1 an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d ii prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit fruit privilege gain or interest 78_tc_280 in 326_us_279 the court held that regardless of the number of truly exempt purposes the presence of a single substantial non exempt_purpose will preclude exemption under sec_501 of the code an organization formed to educate people in hawaii in the theory and practice of est was determined by the tax_court to a part of a franchise system which is operated for private benefit and therefore should not be recognized as exempt under sec_501 of the code est of hawaii v ’ department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items name of taxpayer org ein n schedule or exhibit no year ended date commissioner 71_tc_1067 although the organization was not formally controlled by the same individuals who controlled the for-profit entity that owned the license to the est body of knowledge publications and methods the for-profit entity exerted considerable control_over the applicant’s activities by setting pricing the number and frequency of different kinds of seminars and training and providing the trainers and management personnel who are responsible to it in addition to setting price for the training the court stated that the fact that the organization’s rights were dependent upon its tax-exempt status showed the likelihood that the for-profit entities were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether the for-profit entity benefited substantially from the operation of the organization the court determined that there was a substantial private benefit because the organization was simply the instrument to subsidize the for-profit corporations and not vice versa and had no life independent of those corporations government position the organization stated that its purpose is to purchase distressed real_estate properties and to rehabilitate those properties for sell or lease the properties at no profit to individuals who are qualified to receive low cost housing assistance the organization is not organized for the private gain of any person the organization purchased four multiple units rental apartment buildings and sold them at market price to the individuals at a profit there is no documentation to prove the buyers are low_or_moderate_income qualified individuals individuals who purchase rental properties with the intention for rental income is for investment purpose more than for releasing distress purpose the organization that purchased the rental properties and resells them for profit is for profit purpose and not for charitable purpose the organiization’s activities were not for charitable purpose thus not exempt from federal_income_tax all four transactions for the year under examination and subsequent years are a proxy of name a for profit corporation name name arranged the processes of these transactions from purchasing to reselling of these properties name paid to the organization total of dollar_figure developer fees for the four properties purchased under the organization’s name upon the close of the sell the proceeds from escrow account paid to name the transactions are directly benefit the for profit corporation name org has not operated exclusively for tax exempt_purpose and the proceeds from the transactions have been benefit of private individual therefore it does not qualify for exemption from federal_income_tax under sec_501 of the code the organization should file form_1120 effective on date taxpayer’s position department of the treasury - internal_revenue_service form 886-a form 886-a explanation of items schedule or exhibit no name of taxpayer org ein n year ended date org agreed with the revocation of its exempt status and signed the form_6018 on october org prepared and submitted forms for years datel and date conclusion org has not operated exclusively for tax exempt_purpose and the proceeds from the transactions have been benefit of private individual therefore it does not qualify for exemption from federal_income_tax under sec_501 of the code org filed forms for years date and date department of the treasury - internal_revenue_service form 886-a legend for day letter name ein tax period ended address of site of taxpayer_advocate org n datel tao legend for day letter name ein last date for filing a petition w tax_court org n datel effective date of revocation date2 ye date for forms address of site of taxpayer_advocate date3 tao legend for form 886-a rar name ein founder tax period ended org n name datel profit mgmt co name location of name name financial_institution name effective date of revocation date ye date and date department of the treasury internal_revenue_service n los angeles street ms los angeles ca tax_exempt_and_government_entities_division org form taxpayer_identification_number tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear if you accept our findings take no further action we will issue a final revocation letter we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at tao sincerely telephone fax thank you for your cooperation if you write please provide a telephone number and if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you enclosures publication publication report of examination letter catalog number 34809f director eo e xaminations marsha a ramirez
